Exhibit 10.54 Summary of Compensation for Non-Employee Directors Effective January 1, 2011 Annual Board Retainer$55,000 Board Meeting Fee$1,500 per meeting attended Committee Chair Annual Retainer Audit/Compensation/Executive $15,000 Committee Chair Annual Retainer Other Committees$10,000 Committee Meeting Fee$1,500 per meeting attended Annual Equity Grant (1)$125,000 Granted in the form Restricted Stock Units effective January 25, 2011.Messrs. Bech, Kostelnik, Lee, Loyd, Rose and Myers each received 7,060 Restricted Stock Units which will vest in full on December 31, 2011.
